Exhibit 10.1

Description of the Bonus Plan for the Chief Executive Officer

Annual incentive pay in the form of a cash bonus is paid to the Chief Executive
Officer of Cullen/Frost Bankers, Inc. (“Cullen/Frost”) in accordance with the
quantitative and qualitative terms of the bonus plan for the Chief Executive
Officer.

Annually, during its first quarter meeting, the Compensation and Benefits
Committee (the “Committee”) of the Board of Directors establishes a target tied
to Cullen/Frost’s net income for the Chief Executive Officer’s bonus, thereby
directly relating the reward of the executive to the performance of
Cullen/Frost.

After the close of the fiscal year, the Committee then exercises only downward
discretion to arrive at a bonus payment amount for the Chief Executive Officer.
Traditionally, the Committee has not paid a bonus at the full target amount, but
rather at an amount less than the Chief Executive Officer’s base salary. The
Committee has approved the following qualitative measures for use in exercising
downward discretion and determining the bonus payment amount:

 

Performance Measure

  

Description

Operating Results

   Provides direction to ensure that Cullen/Frost meets its financial goals,
both in terms of achieving budgetary results and in its commitment to
performance compared to its peers.

Leadership

   Leads Cullen/Frost, setting a philosophy – based on the corporate culture –
that is well understood, widely supported, consistently applied, and effectively
implemented.

Strategic Planning

   Establishes clear objectives and develops strategic policies to ensure growth
in Cullen/Frost’s core business and expansion through appropriate acquisitions.
Is committed to the utilization of advanced technology applications to support
these growth goals, and maintains the long-term interest of Cullen/Frost in all
actions.

Human Capital

Management and

Development

   Ensures the effective recruitment of a diverse workforce, consistent
retention of key employees and the ongoing motivation of all staff. Offers
personal involvement in the recruiting process and provides feedback.

Communications

   Serves as chief spokesperson for Cullen/Frost, communicating effectively with
all of its stakeholders.

External Relations

   Establishes and maintains relationships with the investment community to keep
them informed on Cullen/Frost’s progress. Serves in a leadership role in civic,
professional and community organizations. Reinforces key customer relationships
through regular market visits and customer contacts.

Board Relations

   Works closely with the Board of Directors to keep them fully informed on all
important aspects of the status and development of Cullen/Frost. Facilitates the
Board’s composition and committee structure, as well as its governance and any
regulatory agency relations.

The Board of Directors must ratify the bonus payment amount determined by the
Committee for the Chief Executive Officer.

Cullen/Frost’s budget for a given year typically represents a meaningful
increase in earnings per share over the previous year. In finalizing a budget,
the current economic and interest rate environments are considered as well as
analyst expectations. The budget must be ratified by the Board of Directors.